Citation Nr: 0410064	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Chapter 30 
educational benefits in the amount of $4,461.00.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 decision by the Committee on Waivers and 
Compromises (Committee) of a Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant in this case in on active duty in the United States 
Marine Corps.  He was overpaid Chapter 30 educational assistance 
when the RO erroneously issued a check to him in the amount of 
$4,950.00, which check should have been for only $495.00.  He has 
requested waiver of recovery of the overpayment on the basis that 
the erroneous benefits were used to repay student loans, and 
because recovery of the benefits would cause an undue financial 
hardship.

In this case, recovery of an overpayment shall be waived if it is 
determined that such recovery is against equity and good 
conscience.  38 U.S.C.A. § 5302(c). 

The phrase "equity and good conscience" means arriving at a fair 
decision between the overpaid person and VA.  In determining if 
collection is against equity and good conscience, the following 
elements will be considered: fault of the appellant; balancing any 
fault of the appellant against any fault on the part of VA; 
whether collection would create an undue hardship on the part of 
the appellant by depriving him of basic necessities; whether 
collection would defeat the purpose of paying benefits by 
nullifying the objective for which the benefits were intended; 
whether waiver of recovery would constitute unjust enrichment by 
creating an unfair gain to the appellant; or whether reliance on 
the receipt of benefits resulted in the relinquishment of a 
valuable right or the incurrence of a legal obligation by the 
appellant.  38 C.F.R. § 1.965(a) (2003).

The appellant has presented arguments, including hearing testimony 
before the undersigned, in support of his appeal.  He has not, 
however, completed a Financial Status Report to document whether 
recovery of the overpayment would cause an undue financial 
hardship.  Therefore, this case will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided the opportunity to submit an 
up-to-date Financial Status Report.  

2.  If the appellant submits a Financial Status Report, adjudicate 
the claim under the standard of equity and good conscience.  If 
waiver of recovery of any part of the debt remains denied, furnish 
the veteran a supplemental statement of the case.  Thereafter the 
case should be returned to the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


		
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



